IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 26, 2008

                                       No. 06-31036                   Charles R. Fulbruge III
                                                                              Clerk

WEYERHAEUSER CO

                                                  Plaintiff-Appellee
v.

PETRO-HUNT LLC

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:04-CV-2177


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       The order appealed from being a case-management order, rather than an
injunction, jurisdiction for this appeal is lacking. See 28 U.S.C. § 1292(a)(1).
       DISMISSED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.